Citation Nr: 1506478	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  11-00 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right hip disability, to include as secondary to a low back disability.

5.  Entitlement to service connection for a bilateral knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to September 1962. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

Although the Veteran requested a Board hearing and was scheduled for a videoconference hearing before a Veterans Law Judge on December 1, 2014, he failed to appear for the hearing without explanation.  He has not requested that the hearing be rescheduled; therefore, the hearing request is considered withdrawn.

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, entitlement to service connection for a low back disability, and entitlement to service connection for a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence of record does not show a diagnosis of a bilateral knee disability.




CONCLUSION OF LAW

A bilateral knee disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for a bilateral knee disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Prior to the initial adjudication of the Veteran's claim, a letter dated in April 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Although the Veteran was not afforded a VA examination with regard to his claim for entitlement to service connection for a bilateral knee disability, an examination was not warranted in this case. As discussed in greater detail below, the evidence of record does not reflect a diagnosis of a bilateral knee disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Review of the evidence of record does not show any medical treatment for a bilateral knee disability.  Moreover, the Veteran has not provided any lay statements identifying specific symptoms of a bilateral knee disability for which he believes service connection is warranted.  

After a thorough review of the evidence of record, service connection for a bilateral knee disability is not warranted.  There is no medical or lay evidence suggesting that the Veteran currently has a bilateral knee disability now or at any time during the appeal period.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013).  Further, the Veteran has not identified or submitted any evidence indicating that he has a current bilateral knee disability.  

There is no evidence reflecting a currently diagnosed bilateral knee disability.  Without a currently diagnosed bilateral knee disability, the Veteran's claim for entitlement to service connection cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no diagnosis of a bilateral knee disability at any point during the claim or appeal period.  See McClain, 21 Vet. App. 319.  For these reasons, the Veteran's claim must be denied.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.


REMAND

The Veteran contends that he experienced acoustic trauma during active duty service from exposure to loud noise from tanks, machine guns, and artillery.  The Veteran underwent a VA audiological examination in January 2011 with regard to his claim.  The VA examiner opined that the Veteran's hearing loss and tinnitus were not related to his active duty service because the Veteran's service treatment records did not reflect any documented complaints of, treatment for, or diagnosis related to hearing loss or tinnitus.  

The Board finds that the January 2011 VA medical opinion is inadequate.  See Barr, 21 Vet. App. at 311 (Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  The absence of hearing loss or tinnitus during service is not fatal to a claim for service connection, unless a late onset of hearing loss is not medically plausible.  38 C.F.R. § 3.385 does not preclude service connection for hearing loss that first met the regulation's requirements after service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159-60.

Moreover, the examiner failed to address the Veteran's reported symptoms of hearing loss and tinnitus during service and since service discharge.  For the foregoing reasons, the Board finds that a new examination and clinical opinion is necessary to ascertain the etiology of the Veteran's bilateral hearing loss and tinnitus disabilities.  See Barr, 21 Vet. App. at 311.

Additionally, review of the Veteran's claims file reveals additional private treatment records pertaining to the Veteran's low back disability which may be relevant to his claim.  Specifically, private treatment records dated in January 2007 note that the Veteran underwent lumbar spine surgery in 1985, performed by Dr. Ledbetter of Wichita Falls, Texas.  These records have not been associated with the claims file and may be relevant to establishing entitlement to service connection for a low back disability.  Thus, the RO should attempt to obtain them.

The issue of entitlement to service connection for a right hip disability, to include as secondary to a service-connected low back disability, is inextricably intertwined with the Veteran's claim of entitlement to service connection for a low back disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, these issues must be adjudicated together.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142 and request that he complete and submit it in favor of Dr. Ledbetter.  Thereafter, attempt to obtain all private treatment records from Dr. Ledbetter.  In light of the changes to 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.

2.  Provide the Veteran with a new VA audiological examination to determine the existence and etiology of any bilateral hearing loss and tinnitus disability found.  The Veteran's claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.

After review of the service and post service medical evidence of record, and the lay statements of record, the examiner must provide an opinion as to whether the Veteran's bilateral hearing loss and tinnitus are at least as likely as not (i.e. 50 percent probability or more) etiologically related to his period of active military service, to include his military noise exposure.  For the purposes of this examination only, the VA examiner should consider the Veteran's lay statements to be credible evidence of in-service and post-service symptoms.

In rendering the requested opinion and rationale, the examiner must note that the fact that the service treatment records do not document hearing loss for VA purposes, or tinnitus, is not fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.   All opinions must be supported by complete rationale.

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(a) (2014).

4.  After completing the above and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


